1

2

3

4

5

6

7

8

9

10                          IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
11
                                                         )
12      In re:                                           )     Case No. 18-42149
                                                         )
13      KANE, John and Dianne,                           )     ORDER APPROVING TRUSTEE’S
                                                         )     MOTION TO SELL NON-EXEMPT
14                       Debtor(s).                      )     EQUITY TO DEBTORS
                                                         )
15                                                       )

16               THIS MATTER having come before the Court upon the Trustee’s Motion to Sell Non-
17   Exempt Equity to Debtors; it appearing to the Court that the Trustee filed a Motion to Sell Non-
     Exempt Equity in two of Debtor’s vehicles to the Debtors, and notice thereof was sent to all
18
     creditors; it appearing to the Court that neither the Trustee nor the Court have received any
19
     objections; it appearing to the Court that the Motion is in the best interest of creditors and the
20   Debtors; the Court being fully advised and good cause appearing therefore;

21               IT IS HEREBY ORDERED that Trustee’s Motion to accept the cash sum of $13,375.00
     as payment in full for the non-exempt equity in the two vehicles is approved.
22
                                             /// END OF ORDER ///
23   Presented by:

24   _/s/ Don Thacker ___________________________________
     Don Thacker, WSB #15708
25   Chapter 7 Trustee




                                                                                                     Don Thacker
        ORDER APPROVING TRUSTEE’S MOTION TO                                                      Chapter 7 Trustee
        SELL NON-EXEMPT EQUITY TO DEBTORS - 1                                                         PO Box 118
                                                                                             La Center, WA 98629
                                                                                                    360-841-7093
 Case 18-42149-MJH         Doc 33     Filed 11/01/18      Ent. 11/01/18 10:31:03        Pg. 1 of 1
